Order on motion to strike out defense and counterclaim modified by granting the motion to strike out paragraphs 29 and 30 only of the answer, and as so modified affirmed, for the reasons indicated in National American Co., Inc., v. Hoit (ante, p. 701), decided herewith, with leave to defendants to serve an amended answer as stated in the order appealed from upon payment of ten dollars costs at Special Term. Appeal from order denying motion for resettlement dismissed. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.